DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Upon further consideration, the claim limitation(s): “heating member”, “cooling member”, “heating contact surface”, “cooling contact surface”, “tensioning members”, “active cooling mechanism” in claim 1 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they are found to contain sufficient structure in the claim or lack a generic placeholder term.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 13, 15-16, 24-25, and 30-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 12-13 recite that the guard is “fixed relative to the heating member”, which is not supported by the specification. The specification recites that “The two ends of each guard element 41 slot into a channel 43 which runs along the length of the cooling member 32 to mount the guard elements 41 on the apparatus 1.” (refer to Page 9, line 36 – Page 10, line 2) but does not recite that this connection means prevents the guard from moving. 
Claims 2-3, 9, 13, 15-16, 24-25, and 30-36  are rejected solely due to their dependency upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 13, 15-16, 24-25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over  Schroeder (US4126143) in view of Janouch (US6354305).
Regarding claim 1, Schroeder discloses a hair styling apparatus (10, Figures 1-5) comprising: 
a heating member (44, 14) having a heating contacting surface (14) for heating hair in contact with the heating member, wherein the heating contacting surface comprises a curvature (best shown in Figure 2, wherein the heating contacting surface is depicted as having a circular cross-section); 
a plurality of tensioning members (18) which project from the heating contacting surface of the heating member (refer to Figures 1-2) and which, in use, tensions a user's hair (tensioning members, 18, act as comb teeth, which pull and tension a user’s hair during brushing in order to remove knots and smooth a user’s hair), wherein the plurality of tensioning members are spaced apart from each other by a gap (not labeled; refer to cropped and annotated Figure 1, below); and 
a guard (the guard is defined by the plurality of unheated protective teeth, 16 or 216) which at least partially surrounds the heating member and tensioning member (best shown in Figure 2), the guard being fixed relative to the heating member (tensioning elements, 14 may be integral with the heating contacting surface, refer to Column 2, lines 41-42, i.e. the tensioning elements are fixed via the heating member; individual elements of the guard surrounds each tensioning element and therefore the guard must also be fixed relative to the heating member), the guard comprises a plurality of spaced apart elements (16, 216) to allow hair to pass between adjacent elements of the guard to contact the heating contacting surface and the tensioning members (the plurality of spaced apart elements have a length greater than the length of the tensioning elements, as best shown in Figures 1-2, and therefore will guide a user’s hair toward the tensioning elements), wherein the plurality of spaced apart elements are separated by a gap (refer to cropped and annotated Figure 1, below) larger than the gap between each of the plurality of tensioning members (refer to cropped and annotated Figure 1 below)
wherein each of the plurality of spaced apart elements has a shape which tapers outward towards the plurality of tensioning elements (best shown in Figure 2), and the plurality of spaced apart elements surround the plurality of tensioning elements (best shown in Figures 1-2, wherein the plurality of spaced apart elements extend past a periphery of the tensioning elements, thereby surrounding the tensioning elements).  

    PNG
    media_image1.png
    700
    759
    media_image1.png
    Greyscale

Schroeder discloses a heated hairstyling device but does not disclose a cooling member and therefore does not disclose a cooling member adjacent to the heating member, wherein the cooling member has a cooling contacting surface for cooling hair in contact with the cooling member and the cooling member is cooled by an active cooling mechanism; thermal insulation between the cooling member and the heating member; the guard being thermally connected to the cooling member wherein each of the plurality of spaced apart elements tapers outward from the cooling member towards the plurality of tensioning elements; however, it is well-known in the art to provide heated hairstyling devices comprising cooling members, as cooling members provide means for a “quenching” or “locking-in” of the style/shape imparted by the heated device. 
Janouch discloses a similar hair styling apparatus (1, Figures 1-12) comprising a heating member (20, 8) and a heating contacting surface (21); a cooling member (23, 16) adjacent to the heating member (see FIG. 2 showing a general configuration of the cooling member disposed adjacent to and opposing the heating member), wherein the cooling member has a cooling contacting surface (24) for cooling hair in contact with the cooling member (see Col. 8, line 66 - Col. 9, line 19 for operation of the cooling zone 24) and the cooling member is cooled by an active cooling mechanism (see Col. 7, lines 1-15 describing the active cooling air that propagates through the cooling portion); thermal insulation (26) between the cooling member and the heating member (see FIG. 2); a guard (the guard is defined by a plurality of spaced apart elements, 43, 48, 49), the guard being thermally connected to the cooling member (the cooling member is positioned in a lower portion of the device and 43, 48, 49 of the guard is disposed so as to directly contact the lower portion, thereby being thermally connected to the cooling member), the guard comprises a plurality of spaced apart elements (43, 48, 49) to allow hair to pass between adjacent elements of the guard to contact the heating contacting surface, wherein the plurality of spaced apart elements extend from the cooling member/lower portion of the hairstyling device toward the heating member/upper portion of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schroeder’s hairstyling device to comprise a cooling member adjacent to the heating member at lower portion of the hairstyling device, wherein the cooling member has a cooling contacting surface for cooling hair in contact with the cooling member and the cooling member is cooled by an active cooling mechanism; thermal insulation between the cooling member and the heating member, as taught by Janouch, since such a modification provides the advantage of locking in a style/shape imparted by the heated hairstyling device. 
Janouch’s hairstyling device provides the cooling member at a portion of the hairstyling device, opposite the heating member. Modifying Schroeder’s heated hairstyling device to have the configuration of Janouch’s cooling member requires the cooling member to be positioned opposite the heated portion, i.e. opposite the heating comb teeth. Referring to Schroeder’s Figure 1, the cooling member must be positioned at a top surface of the device in order to be opposite the heating member since the heated comb teeth are disposed on a bottom surface thereof. This positioning of the cooling member provides the guard being thermally connected/in direct contact with the cooling member wherein each of the plurality of spaced apart elements tapers outward from the cooling member towards the plurality of tensioning elements.
Regarding claim 3, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above.  Schroeder further discloses wherein the plurality of tensioning members are disposed along substantially the entire length of the heating member, thereby projecting from different portions of the heating member (best shown in Figure 1).   
Regarding claim 9, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the cooling mechanism of Janouch was incorporated into Schroeder’s hairstyling device, wherein Janouch’s cooling mechanism is an active cooling mechanism arranged to draw or blow air along a longitudinal axis of the hair styling apparatus (see Col. 7, lines 1 -12 explaining the air distribution and flow that actively cools the cooling portion 10 to form the cooling zone 24).
Regarding claim 13, the combination of Schroeder and Janouch disclose the hair styling apparatus according to claim 1, as applied above. Schroeder further discloses  wherein the guard is thermally insulated from the heating member (refer to Column 4, lines 57-59 discloses that the guard is formed of “heat insulative material, such as plastic”, thus, the guard, due its material of construction, is insulated from the heating member).  
Regarding claims 15 and 16, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above.  Schroeder further discloses wherein the plurality of tensioning member comprises a plurality of teeth (tensioning members, 18, are “heat conducting teeth”, refer to Column 2, lines 44-45) having a generally tapering shape which is widest adjacent the heating contacting surface (best shown in Figure 2). 
Regarding claim 24, the combination of Schroeder and Janouch disclose the hair styling apparatus according to claim 1, as applied above. Schroeder further discloses wherein the tensioning element is made from plastics, metal or ceramic (“the heat conducting teeth are formed of a heat conducting material, such as aluminum”, refer to Column 4, lines 51-53).
Regarding claim 25, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above. Schroeder further discloses a styling mechanism (portion of the device comprising the heating member and the teeth, refer to cropped and annotated Figure 1, below) that houses the heating member (best shown in Figure 2) and the heating contacting surface is provided on an upper surface (surface comprising tensioning members, 18, i.e. the bottom surface with respect to Figure 1) of the styling mechanism. Per the modification addressed in claim 1, the cooling member of Janouch was incorporated into the hairstyling device of Schroeder such that the cooling member is positioned opposite the heating member, i.e. the cooling member is disposed on a lower surface of the styling mechanism. 

    PNG
    media_image2.png
    315
    707
    media_image2.png
    Greyscale

Regarding claim 30, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above.  Per the modification addressed in claim 1, the cooling member of Janouch was incorporated into a lower portion of the hairstyling apparatus of Schroeder. Schroeder’s guard at least partially surrounds the lower portion of the hairstyling apparatus and therefore partially surrounds the cooling member disposed therein, as modified in the rejection to claim 1.
Regarding claim 31, the combination of Schroeder and Janouch, as applied above.  Schroeder further discloses that the plurality of spaced apart members of the guard extend past the plurality of tensioning members (best shown in Schroeder Figures 1-5).
Regarding claim 32, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above. Schroeder further discloses wherein the heating member further comprises the plurality of tensioning members (tensioning members, 18, “can be integral with” the heating member, refer to Column 2, lines 42-43).
Regarding claim 33, the combination of Schroeder and Janouch discloses the hair styling apparatus according to claim 1, as applied above. Schroeder further discloses wherein the plurality of tensioning members define a comb (the plurality of tensioning members are heating comb teeth, which collectively form/define a comb; best shown in Schroeder Figure 1).  
Regarding claim 34, the combination of Schroeder and Janouch discloses the hair styling apparatus of claim 1, as applied above.  Schroeder further discloses wherein the guard is positioned/spaced above the plurality of tensioning members such that hair can be placed between the guard and subsequently between the tensioning members.
Regarding claim 35, the combination of Schroeder and Janouch discloses the hair styling apparatus of claim 1, as applied above.  Per the modification addressed in claim 1, the cooling member of Janouch was incorporated into Schroeder’s hair styling apparatus to extend along a length of the heating member. Janouch’s cooling member comprises a lateral channel (23) extending along the length of the heating member, the lateral channel for flow of cooing air (refer to Column 7, lines 1-7). 
Regarding claim 36, the combination of Schroeder and Janouch discloses the hair apparatus according to claim 1, wherein the guard and the plurality of tensioning members are configured for styling hair at the scalp of the user (this is an intended use limitation, the hair styling apparatus of the combination of Schroeder and Janouch provide a device comprising a plurality of tensioning members and spaced apart members wherein each are capable of being used at the scalp of a user).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schroeder and Janouch, as applied to claim 1 above, and further in view of Fereyre et al. (US2018/0213909).
Regarding claim 2, the combination of Schroeder and Janouch disclose the hair styling apparatus of claim 1, as applied above. The combination does not disclose wherein the one or more tensioning members project from the heating member by between 6mm and 50mm.  Fereyre teaches a heated hair styling apparatus with a heating member (see para. [0030] teaching that a pressing element may be heated) inside a styling apparatus (see FIGS. 1-3) with a plurality of tensioning members (55) with a length of 2-12 mm, overlapping the claimed range, as a sufficiently great length to allow a proper hold of the hair between the tensioning members (see para. [0157]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the length of the tensioning members as provided by the combination of Schroeder and Janouch, to be of within the claimed range, since Fereyre demonstrates that such a range is well-known in the art and provides a sufficiently great length to allow a proper hold of the hair between the tensioning members.
 
Response to Arguments
Claim Objections
Applicant’s amendments overcome all previous claim objections. Thus, all previous claim objections have been withdrawn.


35 U.S.C. 112(d)
Claim 29 has been cancelled and therefore the previous rejection of claim 29 is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112(d) rejection of claim 32 are found to be persuasive; thus, the 35 U.S.C. 112(d) rejection of claim 32 is withdrawn.
35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1-3, 9, 13, 15-16, 24-25, and 30-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose heated hairstyling/hair straightening appliances comprising a heating and cooling member: Weatherly et al. (US2016/0286928), Kock (US2015/0237982), Cock (DE202013103279). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772